DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et al. – US 2020/0374960 (hereinafter Deenoo).
Re claim 21, Deenoo discloses:
“a memory; and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:” (Fig. 1B; para. 0031, 0032, 0036);
“determining one or more measurements associated with a beam search performed during a downlink beam management process; and” (Abstract; para. 0003, 0091; wherein beam candidates identification and selection performed during beam management teaches the beam search)
“transmitting, to another wireless node, a report that indicates one or more candidate downlink receive beams, candidate uplink transmit beams, or candidate downlink receive and uplink transmit beam pairs suitable for full-duplex operation based at least in part on the one or more measurements” (Abstract, para. 0003, 0087, 0090, 0091; Fig. 2).
Re claim 1, see claim 21 for similar claimed subject matter.
Re claim 7, Deenoo further suggests the teaching of “wherein one or more of the candidate downlink receive beams or the candidate uplink transmit beams are associated with one or more metrics that satisfy one or more selection criteria associated with full-duplex operation” in para. 0040, 0090, 0091; in that the WTRU includes full duplex radio (para. 0040) and that the beam candidates selection is based on at least link metric (para. 0090-0091).
Claim(s) 11, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU et al. – US 2021/0289372 (hereinafter LIU).
Re claim 26, LIU discloses:
“a memory; and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to” (Fig. 20; para. 0126);
“transmitting one or more downlink signals in one or more beam sweeps during a downlink beam management process; and” (para. 0006-0008; 0078; Fig. 6; wherein downlink signals are signals from base station to UE)
“receiving, from another wireless node, a report that indicates one or more candidate downlink receive beams, candidate uplink transmit beams, or candidate downlink receive and uplink transmit beam pairs suitable for full-duplex operation based at least in part on one or more measurements associated with a beam search performed by the other wireless node during the downlink beam management process” (para. 0010, 0012, 0019, 0065-0068, 0078).
Re claim 11, see claim 26 for similar claimed subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Deenoo.
Re claim 17, LIU further discloses “wherein one or more of the candidate downlink receive beams or the candidate uplink transmit beams are associated with one or more metrics that satisfy one or more selection criteria associated with full-duplex operation” in para. 0010, 0012, 0019.
LIU differs from the claimed invention in that it does not explicitly disclose the above underlined claimed subject matter.
Deenoo, in similar field of endeavor, discloses also method for beam recovery and management that include full duplex (para. 0040).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the full duplex teaching of Deenoo into LIU’s beam failure recovery to at least increase the capability of the system.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Venugopal et al. – US 2020/0136895 (hereinafter Venugopal).
Re claim 8, Deenoo discloses almost all claimed subject matter in claim 8, as stated above, except for “wherein one or more of the candidate downlink receive beams and the candidate uplink transmit beams are associated with different panels”.
Venugopal discloses such claimed subject matter is known in para. 0091 such that to differentiate the UP and DL candidate beams even though it might be in similar direction.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Venugopal into Deenoo for the above benefit.
Claims 9, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Matsumura et al. – US 2021/0314049 (hereinafter Matsumura).
Re claim 9, Deenoo discloses almost all claimed subject matter in claim 9, as stated above, except for “wherein the report identifies multiple beams that can be used to receive a synchronization signal block (SSB) transmitted in multiple repetitions”.
Matsumura, in similar filed of endeavor, discloses such claimed subject matter in para. 0038, 0039, 0050, 0056, 0106, 0114; wherein the SSB transmission period (para. 0114) teaches the claimed “repetition” and the candidates beams associate with the RS (para. 0050, 0038, 0039).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Matsumura into Deenoo to provide a communication method capable of properly controlling communication even when beam failure recovery is performed in multiple cell (para. 0009).
Re claim 24, see claim 9 for similar claimed subject matter.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Venugopal.
Re claim 18, LIU discloses almost all claimed subject matter in claim 18, as stated above, except for “wherein one or more of the candidate downlink receive beams and the candidate uplink transmit beams are associated with different panels of the other wireless node”.
Venugopal discloses such claimed subject matter is known in para. 0091 such that to differentiate the UP and DL candidate beams even though it might be in similar direction.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Venugopal into LIU for the above benefit.
Claims 19, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Matsumura.
Re claim 19, LIU discloses almost all claimed subject matter in claim 19, as stated above, except for “wherein the report identifies multiple beams that the other wireless node can use to receive a synchronization signal block (SSB) transmitted in multiple repetitions”.
Matsumura, in similar filed of endeavor, discloses such claimed subject matter in para. 0038, 0039, 0050, 0056, 0106, 0114; wherein the SSB transmission period (para. 0114) teaches the claimed “repetition” and the candidates beams associate with the RS (para. 0050, 0038, 0039).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Matsumura into LIU to provide a communication method capable of properly controlling communication even when beam failure recovery is performed in multiple cell (para. 0009).
Re claim 29, see claim 19 for similar claimed subject matter.
Allowable Subject Matter
Claims 2-6, 10, 12-16, 20, 22-23, 25, 27, 28, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andgart et al. – US 2017/0127398
Xia et al. – US 2019/0053294
Noh et al. – US 2018/0102827
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633